DETAILED ACTION

Status of Claims

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This action is in reply to the response and/or arguments filed for Application 17/022,867 filed on 7 March 2022.
Claims 2-5, 9, 11 have been canceled.
Claims 1, 6, 7, 8, 10, 12 and 13 have been amended.
Claims 15-28 have been added.
Claims 1, 6-8, 10, 12-13, 15-28 are currently pending and have been examined.

Response to Arguments

A. Claim Rejections – 35 U.S.C. § 112(b):

Claims 1-14 stand rejected under 35 U.S.C. § 112(b) as being indefinite. Applicant’s arguments and amendments to the claims have been considered and  found persuasive. Accordingly, the rejection of the claims under 35 U.S.C. §112(b), second paragraph, is withdrawn. However, new grounds of rejection under 35 U.S.C. § 112, 2nd Paragraph, have been raised for the current listing of claims as provided below.

B. Claim Rejections – 35 U.S.C. § 101:

Claims 1-20 stand rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. 

1. Applicant argues that the combination of elements in claim 1 is sufficient to ensure the claim amounts to significantly more than the abstract idea. 

Examiner respectfully disagrees. When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information in an automated manner using computer-related technology (e.g. “computer system”, “processors”, “server”, “first device”, “second device”). Therefore, the use of these additional elements does no more than employ a computer as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

There are no actual improvements to another technology or technical field, no improvements to the functioning of the computer itself, and there are no meaningful limitations beyond generally linking the use of the abstract idea to a particular technological environment evident in the claims. Nothing in the steps involve an improvement to the conventional functioning of the  computer or to any other technology, applying or using a judicial exception with, or, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing aside from the receiving and sending of data and/or information while also generally linking the use of the judicial exception to a particular technological environment or field of use. Applicant’s argument is therefore unpersuasive. Claims 18 and 28 recite substantially the same limitations as Claim 1. Therefore the same reasoning applies to Claims 18 and 28.

The rejection is therefore maintained.

C. Claim Rejections – 35 U.S.C. § 103:

Claims 1-14 stand rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent No. 9,117,068 ("Zhang"), in view of U.S. Patent No. 9,264,419 ("Johansson").

Claims 6-8 stand rejected under 35 U.S.C. § 103 as being unpatentable over Zhang, in view of Johansson and further in view of U.S. Patent No. 9,367,676 ("Wilson").

The Office has given consideration to the remarks and amendments made to the pending set of claims, but are considered moot in light of the new grounds of rejection, provided below, for the current listing of amended claims.

Claim Objections

Claim 14 is objected to for not being properly recited in the body of the claims listing (original claim 14 is listed among the claims but whose limitation features are not recited). The claim is also objected to as the claim is not included among the claims indicated to have been canceled in the remarks statement yet is excluded among the claims currently pending. As such, an inconsistency as to its actual status exists. 

Appropriate clarification and/or correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 6-8, 10, 12-13, 15-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 1, the claim recites, “receiving, from a server, first user device information that indicates a plurality of first characteristics of a first device used by a user to initiate a transaction; receiving second user device information that indicates a plurality of second characteristics of a second device associated with the user; …”.  Paragraph [0010] of the Specification discloses however wherein “In some embodiments of the invention, the first device and the second device are the same device.” As such, it is unclear whether Applicant intends the first and second devices recited in the claims to be two separate, distinct devices, or, one and the same device. The claim is therefore indefinite. 

Furthermore, the Examiner finds, that because particular claims are rejected as being indefinite under 35 U.S.C. § 112, 2nd Paragraph, it is impossible to properly construe claim scope at this time (See Honeywell International Inc. v. ITC, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003) "Because the claims are indefinite, the claims, by definition, cannot be construed."). However, in accordance with MPEP 2173.06 and the USPTO' s policy of trying to advance prosecution by providing art rejections even though the claims are indefinite, the claims are construed and the art is applied as much as practically possible.

Claims 18 and 28 recite substantially the same limitations as Claim 1. Therefore the same reasoning applies to Claims 18 and 28. Dependent claims 6-8, 10, 12-13, 15-17 and 19-27 are rejected based dependency on rejected base claim 1.

Clarification and/or correction is required. 

Claim Rejections – 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. In the instant case, claim 1 is directed towards facilitating validation of a transaction associated with authentication of a user device. Claim 1 is directed to the abstract idea of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information, which is grouped under the certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions grouping, in prong one of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance). 

Claim 1 recites: “… a method for validating a transaction in real-time, the method … comprising: receiving, … first user device information that indicates a plurality of first characteristics of a first device used by a user to initiate a transaction; receiving second user device information that indicates a plurality of second characteristics of a second device associated with the user; making a first authentication determination for the user based at least in part on a comparison of one or more characteristics of the plurality of first characteristics and one or more characteristics of the plurality of second characteristics; in response to the first authentication determination failing, generating, by a verification message that is transmitted to the second device to prompt the user to provide credentials to authenticate the user of the second device; communicating with the second device to (i) perform additional verification to authenticate the user, the additional verification being based at least in part on a characteristic determined from the user operating the second device, and (ii) responsive to authenticating the user of the second device, provide information to the second device to validate the transaction; and validating the transaction based on a response communicated from the second device.”  Accordingly, the claim recites an abstract idea (See 2019 Revised Patent Subject Matter Eligibility Guidance).

This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A (See 2019 Revised Patent Subject Matter Eligibility Guidance), the additional elements of the claim such as a “computer system”, “processors”, “server”, “first device”, “second device”, represent the use of a computer-related devices as a tool (intermediary) to perform an abstract idea and/or does no more than generally link the abstract idea to a particular field of use. Therefore, the additional elements do not integrate the abstract idea into a practical application as they do no more than represent a computer performing functions that correspond to (i.e. automate) implement the acts of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information.

When analyzed under step 2B (See 2019 Revised Patent Subject Matter Eligibility Guidance), the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself.  Viewed as a whole, the combination of elements recited in the claims merely describe the concept of utilizing rules and/or instructions for performing an existing economic/commercial practice or concept (“user authentication”, “transaction verification”) comprising the steps of merely receiving (collecting), storing, transmitting (displaying), inputting, and matching (comparing, correlating) data and/or information using computer-related technology (e.g. “computer system”, “processors”, “server”, “first device”, “second device”). Therefore, the use of these additional elements does no more than employ a computer  as a tool to automate and/or implement the abstract idea, which cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Hence, claim 1 is not patent eligible.

Independent claim 18 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 18 corresponds to the subject matter of claim 1 in terms of a system (e.g., machine). Therefore the reasoning provided for claim 1 applies to claim 18 accordingly.

Independent claim 28 recites substantially the same limitations as claim 1 above and is ineligible for the same reasons. The subject matter of claim 28 corresponds to the subject matter of claim 1 in terms of a machine readable medium (e.g., manufacture). Therefore the reasoning provided for claim 1 applies to claim 28 accordingly.

Dependent claims 6-8, 10, 12-13, 15-17 and 19-27 add further details and contain limitations that narrow the scope of the invention. However, these details do not result in significantly more than the abstract idea itself. As explained in the December 16, 2014 Interim Eligibility Guidance from the USPTO (in reference to the BuySAFE, Inc. v. Google, Inc. decision), further narrowing the details of an abstract idea does not change the § 101 analysis since a more narrow abstract idea does not make it any less abstract. 

The step(s) recited are a further refinement of certain methods of organizing human activity – fundamental economic principles, practices or concepts; sales activity; following set of instructions; commercial or legal interactions, because it merely describes intermediate steps and/or rules/instructions of the process. 

Viewed individually and in combination, these additional elements do not provide meaningful limitations to transform the abstract idea such that the claims amount to significantly more than the abstraction itself.

Accordingly, the present pending claims are not patent eligible and are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6-8, 10, 13, 18-22, 24, 18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”).

Re Claim 1: (Currently Amended) Johansson discloses a method for validating a transaction in real-time, the method being implemented by one or more processors of a computer system and comprising: (C3 L32-35; C8 L45-50)

receiving, from a server, first user device information that indicates a plurality of first characteristics of a first device used by a user to initiate a transaction; (C2 L25-30, L34-38, L65-67; C3 L1-2, L25-44; C4 L25-32)

receiving second user device information that indicates a plurality of second characteristics of a second device associated with the user; (C2 L25-30, L34-38, L65-67; C3 L1-2, L25-44; C4 L25-32)

making a first authentication determination for the user based at least in part on a comparison of one or more characteristics of the plurality of first characteristics and one or more characteristics of the plurality of second characteristics; (C3 L1-2, L25-44)

in response to the first authentication determination failing, generating, by a verification message that is transmitted to the second device to prompt the user to provide credentials to authenticate the user of the second device;  (C5 L7-27)

With regard to the limitations comprising:

communicating with the second device to (i) perform additional verification to authenticate the user, the additional verification being based at least in part on a characteristic determined from the user operating the second device, and (ii) responsive to authenticating the user of the second device, provide information to the second device to validate the transaction; and 

validating the transaction based on a response communicated from the second device. 

Guo, makes these teachings in a related endeavor (Abstract; C1 L43-56; C3 L4-20, L31-36; C5 L4-21; C6 L24-43). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Guo with the invention of Johansson as disclosed above for the motivation of providing mitigating fraudulent transactions via trusted device-specific authentication.

Re Claims 2-5: (Canceled)  

Re Claim 6: (Currently Amended) Johansson in view of Guo discloses the method of claim 1. Johansson further discloses: 

wherein each of the plurality of first characteristics and the plurality of second characteristics include at least one of (i) a characteristic determined from behavioral analytics; (ii) a characteristic determined from biometric analytics; (iii) a network intelligence characteristic; (iv) a location; or (v) a characteristic determined from crowdsourced information. (C5 L33-67)

Re Claim 7: (Currently Amended) Johansson in view of Guo discloses the method of claim 6. Johansson further discloses:

wherein the second device information includes data determined from one or more sensors on the second device.  (C5 L33-67)

Re Claim 8: (Currently Amended) Johansson in view of Guo discloses the method of claim 7. Johansson further discloses:

wherein the at least one of the sensors on the second device includes one or more of the following: a global positioning system (GPS) unit; an accelerometer; a gyroscope; an environment unit; or a key login speed unit.  (C5 L25-32, L33-67)

Re Claim 9: (Canceled)  

Re Claim 10: (Currently Amended) Johansson in view of Guo discloses the method of claim 1. Johansson further discloses: 

wherein a reply to the verification message includes user credentials; and wherein the method further comprises: authenticating the user based on the user operating the second device to provide the credentials.  (C2 L25-30, L34-38, L65-67; C3 L1-2, L25-44; C4 L25-32)

Re Claim 11: (Canceled)  

Re Claim 13: (Currently Amended) Johansson in view of Guo discloses the method of claim 10. Johansson further discloses: 

wherein authenticating the user includes determining  a context in which the user operates the second device to input the credentials. (C21 L15-20)

Re Claim 18: (New) Claim 18, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 18 is rejected in the same or substantially the same manner as claim 1.

Re Claim 19: (New) Claim 19, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 6. Accordingly, claim 19 is rejected in the same or substantially the same manner as claim 6.

Re Claim 20: (New) Claim 20, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 7. Accordingly, claim 20 is rejected in the same or substantially the same manner as claim 7.

Re Claim 21: (New) Claim 21, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 8. Accordingly, claim 21 is rejected in the same or substantially the same manner as claim 8.

Re Claim 22: (New) Claim 22, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 10. Accordingly, claim 22 is rejected in the same or substantially the same manner as claim 10.

Re Claim 24: (New) Claim 24, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 13. Accordingly, claim 24 is rejected in the same or substantially the same manner as claim 13.

Re Claim 28: (New) Claim 28, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 1. Accordingly, claim 28 is rejected in the same or substantially the same manner as claim 1.


Claims 12, 15, 23, 25 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”), as applied to claims 1, 6-8, 10, 13, 18-22, 24, 18 as described above, further in view of Zhang et al., US 9,117,068 (“Zhang”).

Re Claim 12: (Currently Amended) Johansson in view of Guo discloses the method of claim 9. Johansson doesn’t explicitly disclose:

wherein the user credentials of the reply to the verification message includes a randomly generated PIN input by the user operating the  second device. 

Zhang, however, makes this teaching in a related endeavor (Abstract; FIGs. 1-7; C1 L47-67; C2 L1-27; C3 L1-40, L50-67; C4 L1-67; C5 L1-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Guo with the invention of Johansson as disclosed above for the motivation of providing higher transaction authentication security means via enhanced password techniques. 

Re Claim 15: (New) Johansson in view of Guo discloses the method of claim 12. Johansson doesn’t explicitly disclose:

wherein the PIN is randomly generated on the second device and correlates to a PIN that is randomly generated on the computer system.  

Zhang, however, makes this teaching in a related endeavor (Abstract; FIGs. 1-7; C1 L47-67; C2 L1-27; C3 L1-40, L50-67; C4 L1-67; C5 L1-16). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Zhang with the invention of Johansson as disclosed above for the motivation of providing higher transaction authentication security means via enhanced password techniques. 

Re Claim 23: (New) Claim 23, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 12. Accordingly, claim 23 is rejected in the same or substantially the same manner as claim 12.

Re Claim 25: (New) Claim 25, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 15. Accordingly, claim 25 is rejected in the same or substantially the same manner as claim 15.


Claims 16, 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”), as applied to claims 1, 6-8, 10, 13, 18-22, 24, 18 as described above, further in view of Agawa, US 9,727,713 (“Agawa”).

Re Claim 16: (New) Johansson in view of Guo discloses the method of claim 15. Johansson doesn’t explicitly disclose:

wherein communicating with the second device to perform additional verification includes using key login speed to authenticate the user operating the second device.  

Agawa, however, makes this teaching in a related endeavor (Abstract; C2 L16-26). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Agawa with the invention of Johansson as disclosed above for the motivation of enhancing transaction and/or user authentication security.

Re Claim 26: (New) Claim 26, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 16. Accordingly, claim 26 is rejected in the same or substantially the same manner as claim 16.


Claims 17, 27 are rejected under 35 U.S.C. 103(a) as being unpatentable over Johansson et al., US 9,264,419 (“Johansson”), in view of Guo et al., US 7,979,899 (“Guo”), as applied to claims 1, 6-8, 10, 13, 18-22, 24, 18 as described above, further in view of Yamada et al., US 8,816,818 (“Yamada”).

Re Claim 17: (New) Johansson in view of Guo discloses the method of claim 1. Johansson doesn’t explicitly disclose:

wherein making a first authentication determination for the user utilizing dynamic weights assigned to one or more characteristics of the first plurality of characteristics and of the second plurality of characteristics to determine a correlation between the first device and the second device, and wherein the first authentication determination is based at least in part on the determined correlation.  

Yamada, however, makes this teaching in a related endeavor (C1 L62-67; C2 L1-29; C5 L40-48; C14 L23-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Yamada with the invention of Johansson as disclosed above for the motivation of mitigating fraudulent transactions via more precise user authentication means. 

Re Claim 27: (New) Claim 27, as best understood by the Examiner, encompasses the same or substantially the same scope as claim 17. Accordingly, claim 27 is rejected in the same or substantially the same manner as claim 17.

Conclusion

Claims 1, 6-8, 10, 12-13, 15-28 are rejected.

Applicant’s amendment necessitated the new ground(s) of rejection presented in this office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Clifford Madamba whose telephone number is 571-270-1239. The examiner can normally be reached on Mon-Thu 7:30-5:00 EST Alternate Fridays.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached at 571-272-6709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLIFFORD B MADAMBA/Primary Examiner, Art Unit 3692